DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 has have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 10, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al (US 20160174224).
As to claim 1, Tang et al teaches a method of operating a user equipment in a radio access network (figures 2, 17), the method comprising;
transmitting measurement reporting, the measurement reporting pertaining to a measurement time interval, the measurement time interval being determined based on a SS block configuration (steps 8 and paragraphs 186-189).
As to claim 2, Tang et al teaches a user equipment (40) for a radio access network, the user equipment (40) being adapted transmitting being configured to:


As to claim 3, Tang et al teaches a method of operating a radio node  in a radio access network (figures 1, 15), the method comprising;
configuring a user equipment  with a measurement configuration, the measurement configuration indicating a measurement time interval, the measurement time interval being determined based on a SS block configuration (step 503).
As to claim 4, Tang et al teaches the radio node  in a radio access network, the radio node (100) being adapted for configuring configured to:
configure a user equipment with a measurement configuration, the measurement configuration indicating a measurement time interval, the measurement time interval being determined based on a SS block configuration (step 503)..
As to claim 8, Tang et al teaches a method according to claim 1, wherein measurement reporting is based on measurements performing during the measurement time interval, which may be and configured by the measurement configuration (step 203)
As to claim 10, the claim is hardware claim of claim 1; therefore, the claim is interpreted and rejected as set for as claim 1.
As to claim 15, the claim is the same limitation of claim 8; therefore, the claim is interpreted and rejected as set for as claim 8. 
As to claim 20, the claim is the same limitation of claim 8; therefore, the claim is interpreted and rejected as set for as claim 8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 12-14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al in view of Gupta et al (US 2018/0035435).
As to claim 5, Tang et al teaches the method according to claim 1, wherein the measurement time interval. Tang et al fails to teach at least one of comprises and/or and overlaps with at least one SS block in time.  Gupta et al teaches at least one of comprises and/or and overlaps with at least one SS block in time (paragraph 103).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Gupta et al into the system of Tang et al in order to enhance communication efficiency and throughput, thereby improving the overall user experience.
As to claim 6, Gupta et al teaches the method according to Claim 1, wherein the measurement time interval at least one of comprises and/or and overlaps with a time interval between two SS blocks (paragraphs 96, 97).
As to claim 7, Gupta et al teaches a method according to Claim 1, wherein the measurement time interval covers transmission not included in a SS block (paragraph 105).

As to claim 13, the claim is the same limitation of claim 6; therefore, the claim is interpreted and rejected as set for as claim 6.
As to claim 14, the claim is the same limitation of claim 7; therefore, the claim is interpreted and rejected as set for as claim 7.
As to claim 17, the claim is the same limitation of claim 5; therefore, the claim is interpreted and rejected as set for as claim 5.
As to claim 18, the claim is the same limitation of claim 6; therefore, the claim is interpreted and rejected as set for as claim 6.
As to claim 19, the claim is the same limitation of claim7; therefore, the claim is interpreted and rejected as set for as claim 7.
Claims 9, 16, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al in view of Zhang et al (US 2018/0035435).
As to claim 9, Tang et al teaches a method according to claim 1, Tang et al fails to teach the SS block configuration configures synchronisation signaling. Gupta et al teaches the SS block configuration configures synchronisation signaling (figure 11).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Zhang et al into the system of Tang et al in order to provide for supporting higher data rates
As to claim 16, the claim is the same limitation of claim 6; therefore, the claim is interpreted and rejected as set for as claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	February 10, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642